Exhibit 10.3

PAYMENT AGREEMENT

This PAYMENT AGREEMENT (“Agreement”) is made and entered into as of the 20th day
of December, 2013 (“Effective Date”) by and among Elco Landmark Residential
Holdings II LLC, a Delaware limited liability company (“ELRH II”), Landmark
Apartment Trust of America, Inc., a Maryland corporation (“LATA”), and Landmark
Apartment Trust of America Holdings, LP, a Virginia limited partnership (“LATA
OP”, and together with ELRH II and LATA, the “Parties”, and each individually, a
“Party”). All capitalized terms used but not defined herein shall have the
meaning ascribed to such term in the Purchase Agreement (as defined below).

RECITALS:

WHEREAS, LATA OP and ELRH II (and certain of ELRH II’s affiliates) are parties
to that certain Asset Purchase and Contribution Agreement dated as of March 13,
2013 (as amended, the “Purchase Agreement”), pursuant to which, among other
things, ELRH II agreed to sell, convey and assign the ELRH II Sale Assets to
LATA OP in return for that certain Promissory Note dated March 14, 2013 made by
LATA OP in favor of ELRH II in the principal amount of $10,000,000 (the “Note”);
and

WHEREAS, LATA, being the sole general partner of LATA OP, desires to pay down,
on behalf of and for the benefit of LATA OP, Five Million Dollars ($5,000,000)
of the outstanding principal amount of the Note by delivering to ELRH II 613,497
shares (the “Shares”) of LATA common stock, par value $0.01 per share (“LATA
Common Stock”), valued at $8.15 per share and ELRH II has agreed to accept the
LATA Common Stock and, in return therefore, to credit LATA OP’s principal
obligation under the Note (the “Note Reduction”) in the amount of Five Million
Dollars ($5,000,000) (the “Repayment Amount”); and

WHEREAS, the Parties agree that any accrued and unpaid interest under the Note
shall remain accrued and unpaid and shall be due and payable in accordance with
the terms of the Note, without modification based upon this Agreement..

NOW, THEREFORE, the parties hereto, for good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, agree as follows.

Section 1. Recitals.

The recitals set forth above are incorporated herein by reference as if fully
set forth in the body of this Assignment.

Section 2. Note Reduction.

LATA hereby delivers the Shares of LATA Common Stock to ELRH II as payment of
the Note Reduction and ELRH II hereby acknowledges and agrees that the payment
of the Repayment Amount as set forth herein constitutes the full and final
satisfaction of the Repayment Amount. The undersigned, on behalf of ELRH II,
acknowledges receipt of the Shares and the Parties hereto acknowledge the Note
Reduction resulting from receipt of the Repayment Amount, such that after giving
effect to the issuance of the Shares, the outstanding principal amount of the
Note is Five Million Dollars ($5,000,000).



--------------------------------------------------------------------------------

Section 3. Further Assurances.

ELRH II, LATA and LATA OP hereby agree to execute and deliver such further
documents and instruments and to take such other actions as reasonably necessary
or desirable to carry out the intent of this Agreement and to consummate the
transactions contemplated hereby. Without limiting the generality of the
foregoing, each of LATA and LATA OP agrees to execute any documents or
instruments that may be required or otherwise requested by the transfer agent in
connection with issuance of the Shares.

Section 4. Representations.

The Parties hereby make the following representations and warranties to each
other, with the understanding that each other Party is relying upon the accuracy
and completeness thereof in electing to enter into and perform this Agreement:

4.1 Organization. Each Party is a legal entity duly organized and validly
existing under the laws of the State of Maryland and is in good standing under
such laws. Each Party has the requisite corporate power to own and operate its
properties and assets, and to carry on its business as presently conducted. Each
Party is qualified to do business in each jurisdiction in which the ownership of
its property or the nature of its business requires such qualification, except
where the failure to be so qualified would not reasonably be expected to have a
material adverse effect on the business, assets, liabilities, operations or
conditions (financial or otherwise) of such Party or its subsidiaries, taken as
a whole (a “Material Adverse Effect”).

4.2 Authorization. Each Party has taken all corporate action necessary for the
authorization, execution, delivery and performance of this Agreement, LATA has
taken all corporate action necessary for the authorization, sale, issuance and
delivery of the Shares and ELRH II has taken all corporate action necessary for
the authorization, sale and delivery of the Class A Units. This Agreement
constitutes the legal, valid, and binding obligation of each of the Parties
enforceable in accordance with its terms, except to the extent limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws of general application related to the enforcement of creditors’ rights
generally and (b) general principles of equity, and except that enforcement of
rights to indemnification contained herein may be limited by applicable federal
or state laws or the public policy underlying such laws, regardless of whether
enforcement is considered in a proceeding in equity or at law.

4.3 No Conflict. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, conflict with, or
result in any violation of, or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under any
provision of, such Party’s organizational and governing documents or any
mortgage, indenture, lease or other agreement or instrument, permit, concession,
franchise, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to such Party or its properties or assets, or which would
have a Material Adverse Effect or would materially impair or restrict such
Party’s power to perform its obligations as contemplated under such agreements.



--------------------------------------------------------------------------------

4.4 Valid Issuance. LATA represents that the Shares, in reliance upon the
representations of ELRH II herein, when issued and delivered and paid for in
compliance with the provisions of this Agreement, will be validly issued, fully
paid and non-assessable. The Shares will be free of any liens or encumbrances;
provided, however, that the Shares are subject to restrictions on transfer under
applicable Securities Laws.

4.5 Compliance With Securities Laws. ELRH II hereby represents and warrants to
LATA and LATA OP that ELRH II is an “accredited investor” as defined in Rule 501
promulgated under the Securities Act, is a sophisticated investor, has knowledge
as to the business and operations of LATA and LATA OP by virtue of the fact that
certain indirect principals of ELRH II are directors of LATA and that ELRH II
has no need for the protections that registration of the LATA Common Stock would
provide. ELRH II is acquiring the LATA Common Stock as an investment to hold,
with no intent to distribute such securities. In reliance on the foregoing
representations, LATA and LATA OP hereby represent and warrant to ELRH II that
the offer, sale and issuance of the Shares is exempt from the registration
requirements of the Securities Act and the rules and regulations promulgated
thereunder, and any applicable state securities laws and neither LATA nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemption.

Section 5. Counterparts.

This Agreement may be executed in multiple counterparts, each of which shall
constitute an original and all of which taken together shall constitute one and
the same agreement binding upon the Parties, notwithstanding that all the
Parties are not signatories to the same counterpart. In order to facilitate the
agreements contemplated by this Assignment, signatures transmitted by facsimile
machine or signatures transmitted via e-email in a “PDF” format may be used in
place of original signatures on this Assignment. Each Party intends to be bound
by such Party’s facsimile or “PDF” format signature on this Assignment, is aware
that the other Parties are relying on such party’s facsimile or “PDF” format
signature, and hereby waives and defenses to the enforcement of this Agreement
based upon the form of signature.

Section 6. Binding Effect; Successors and Assigns.

This Agreement and any amendments hereto are binding upon, and, to the extent
expressly permitted by the provisions hereof, inure to the benefit of, the
parties hereto and their respective heirs, executors, administrators, personal
and legal representatives, successors and permitted assigns. This Agreement is
intended to implement the assignments and transactions contemplated by the
Agreement and, to the extent of any inconsistency between the terms hereof and
the terms of the Agreement, the terms of the Agreement shall govern.

Section 6. Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida, without regard to its conflict of law principles.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first set forth above.

 

ELCO LANDMARK RESIDENTIAL HOLDINGS II LLC By:  

/s/ Joseph G. Lubeck

Name:   Joseph G. Lubeck Title:   President LANDMARK APARTMENT TRUST OF AMERICA,
INC. By:  

/s/ Stanley J. Olander, Jr.

Name:   Stanley J. Olander, Jr. Title:   Chief Executive Officer LANDMARK
APARTMENT TRUST OF AMERICA HOLDINGS, LP By:   Landmark Apartment Trust of
America Holdings, Inc., its general partner By:  

/s/ Stanley J. Olander, Jr.

Name:   Stanley J. Olander, Jr. Title:   Chief Executive Officer

[Signature Page to Payment Agreement]